

PROMISSORY NOTE


$45,000,000.00    March 29, 2019
Honolulu, Hawaii


FOR VALUE RECEIVED, the undersigned, PAR PACIFIC HAWAII PROPERTY COMPANY, LLC, a
Delaware limited liability company, whose address is 825 Town & Country Lane,
Suite 1500, Houston, Texas 77024 ( “Borrower”), does hereby promise to pay to
the order of BANK OF HAWAII, a Hawaii corporation, whose address is P.O. Box
2900, Honolulu, Hawaii 96846 (“Lender”), the principal sum of FORTY-FIVE MILLION
AND NO/100 DOLLARS (US $45,000,000.00) (the “Loan”), together with interest
thereon from March 29, 2019 (the “Effective Date”), computed on the principal
balance from time to time outstanding at the interest rate determined as set
forth below. This Promissory Note evidences the loan (the “Loan”) made available
by Lender to Borrower and governed by, among other things, that certain Loan
Agreement dated concurrently herewith by and between Borrower and Lender (the
“Loan Agreement”). Capitalized terms which are not otherwise defined in this
Note shall have the meanings given them in the Loan Agreement.
1.Interest Rate. The outstanding principal under this Note shall bear interest
at a rate equal to 1.50% above the applicable LIBOR for a one-month Interest
Period, which interest rate shall be subject to adjustment at the beginning of
each Interest Period. Interest shall be computed for the actual number of days
elapsed, on the basis of a 360-day year.
2.Payment Terms. Commencing on the first day of May 1, 2019, and continuing on
the first (1st) day of each calendar month thereafter until the Maturity Date
(as defined below), Borrower shall pay principal in accordance with the
amortization schedule attached hereto as Exhibit “A”, plus accrued and unpaid
interest. The amount of said monthly payments is equal to the amount required to
amortize fully the outstanding principal amount of this Note, together with
interest, over a period of twenty (20) years. All unpaid principal and accrued
but unpaid interest as well as all other unpaid fees, charges, and expenses due
hereunder or under any instrument or document securing this Note shall be due
and payable upon the Maturity Date, unless sooner due as hereinafter provided.
3.Prepayment.
(a)    Prepayment. Voluntary principal prepayments may be made, from time to
time, in whole or in part, provided, however: (a) Borrower gives Lender not less
than ten (10) Business Days prior written notice of the date on which the
prepayment is to be made, which date must be a date that a monthly principal and
interest payment is due and which notice may be conditioned and subject to the
closing of another financing, and (b) at the time of prepayment, Borrower shall
pay all late payment charges and accrued interest to and including the
prepayment date, and the following prepayment charges: (i) during the first
twelve (12) months from the date of this Note, a charge of three percent (3.0%)
of the amount of the prepayment, (ii) during months thirteen (13) through
twenty-four (24) from the date of this Note, a charge of two percent (2.0%) of
the amount of the prepayment, and (iii) during months twenty-five (25) through
thirty-six (36) from the date of this Note, a charge of one percent (1.0%) of
the amount of the prepayment. Any voluntary prepayments thereafter may be made
without payment of any prepayment charge, privilege fee or premium. No
prepayment (whether voluntary or otherwise) shall postpone the due date for any
subsequent monthly payment of interest or principal, or relieve Borrower from
the obligation of any mandatory prepayment, monthly or other periodic payment,
or any other required payment under the Loan Documents. No amount prepaid or
repaid may be re-borrowed. All prepayments under this Note shall be applied
first to advances made by Lender or costs incurred by Lender, then to fees and
amounts payable by Borrower hereunder or


1



--------------------------------------------------------------------------------




under any Loan Document, then to interest, and then to principal; provided,
however, that after an Event of Default, Lender shall be entitled to allocate
all payments received to principal, interest, fees and amounts payable, advances
and/or costs in such order as Lender may elect.
(b)    Effect on Swap Contract. Any repayment of the Loan shall be without
prejudice to Borrower’s obligations under the Swap Contracts (as defined in the
Loan Agreement), if any, which shall remain in full force and effect subject to
the terms thereof (including provisions that may require a reduction,
modification or early termination of a Swap Transaction (as defined in the Loan
Agreement), in whole or in part, in the event such repayment, and may require
Borrower to pay any fees or other amounts for such reduction, modification or
early termination), and no such fees or amounts shall be deemed a penalty
hereunder or otherwise.
4.Balloon Payment. Because the amortization period is longer than the term of
this Note, the monthly payments are lower than the amount needed to pay the loan
in full by the Maturity Date. This means that on the Maturity Date, Borrower
will still owe some part of the principal. A single payment, called a “balloon
payment”, equal to the unpaid part of the principal, plus any interest and other
charges then due, must be paid by Borrower on the Maturity Date. Lender will
have no obligation to refinance the loan at that time. Borrower will, therefore,
be required to make payment out of other assets that Borrower may own, or
Borrower will have to find a lender, which may be Lender or some other lender,
willing to lend Borrower the money. If Borrower refinances the loan at maturity,
Borrower may have to pay some or all of the closing costs normally associated
with a new loan, even if Borrower obtains refinancing from Lender.
5.Term. The term of the Loan shall commence on the Effective Date and end on
April 1, 2024 (the “Maturity Date”).
6.LIBOR Provisions. Notwithstanding anything to the contrary contained in this
Note or the Loan Documents, Borrower agrees that the following shall apply to
the interest rate based on LIBOR:
(a)    If Lender determines (which determination shall be conclusive absent
manifest error) that LIBOR is unavailable, unascertainable or illegal, or fails
adequately to reflect the cost of making loans based on LIBOR, but such
circumstances are likely to exist for less than three (3) consecutive LIBOR
Interest Periods, then Lender shall forthwith give notice thereof to Borrower,
whereupon (until such time as Lender notifies Borrower that such circumstances
no longer exist), LIBOR shall be replaced with a rate equal to the Fed Funds
Rate plus 50 basis points.
As used herein, “Fed Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Lender from three Federal Funds brokers of recognized
standing selected by Lender; provided, however, that if the Fed Funds Rate
determined as provided above would be less than zero percent (0.0%), then the
Fed Funds Rate shall be deemed to be zero percent (0.0%).
(b)    If Lender determines (which determination shall be conclusive absent
manifest error) that any of the following conditions exist:
(1)    LIBOR is unavailable, unascertainable or illegal, or fails adequately to
reflect the cost of making loans based on LIBOR, and such circumstances are
likely to exist for three (3) consecutive LIBOR interest Periods or longer,


2



--------------------------------------------------------------------------------




(2)    LIBOR is no longer a widely recognized benchmark rate for newly
originated loans in the United States commercial real estate loan market, or
(3)    LIBOR shall no longer be used for determining rates in the United States
commercial real estate loan market within the upcoming 6 months, as specified by
any administrator for any service providing such LIBOR quotes,
then Lender will establish a replacement rate for LIBOR (the “Replacement
Rate”), based on the prevailing market convention for determining a rate of
interest for commercial real estate loans in the United States at such time and
similar transactions in which Lender is serving as lender. Lender shall notify
Borrower of the Replacement Rate, and the Replacement Rate shall replace LIBOR
in determining the applicable interest rate for the Loan, notwithstanding
anything to the contrary set forth in provisions of the Loan Documents relating
to amendments, unless Lender shall have received, within five (5) Business Days
of the date notice of the Replacement Rate is provided to Borrower, a written
notice from Borrower stating that Borrower objects to the Replacement Rate
(which such notice shall state with specificity the reasons for such objection).
If Borrower so objects to the Replacement Rate and until Lender and Borrower
agree upon another rate to replace LIBOR, LIBOR shall be replaced with an
interest rate equal to the Fed Funds Rate plus 50 basis points, without the need
for consent from Borrower or a written amendment to any Loan Document,
notwithstanding anything to the contrary set forth in the Loan Documents.
(c)    If, after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof or compliance
by Lender with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:
(1)    Shall subject Lender to any tax, duty or other charge with respect to an
interest rate based on LIBOR, or shall change the basis of taxation of payments
to Lender of principal or interest or in respect of any other amounts due under
the Loan because of an interest rate based on LIBOR (except for changes in the
rate of tax on the overall net income or gross income of Lender); or
(2)    Shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve System,
but excluding any included in the LIBOR Reserve Requirement described in this
Note), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, Lender;
and the result of any of the foregoing is to increase the cost to Lender of
making or maintaining the Loan with an interest rate based on LIBOR, or to
reduce the amount of any sum received or receivable by Lender under this Note,
by an amount deemed by Lender to be material, then, within fifteen (15) Business
Days after demand by Lender, supported by a certification showing in reasonable
detail the calculation and amount of such increased costs or reduction, Borrower
agrees to pay to Lender, such additional amount or amounts as will compensate
Lender for such increased cost or reduction of receivables. Lender shall
promptly notify Borrower of any event of which it has knowledge, occurring after
the date hereof, which will entitle Lender to compensation pursuant to this
paragraph. A certificate of Lender claiming compensation under this section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount,
Lender may use any reasonable averaging and attribution methods.
7.Place of Payment. All payments under this Note shall be made in immediately
available funds at Bank of Hawaii, Corporate Banking Division #297, 130 Merchant
Street, Honolulu, Hawaii 96813, or at such other place as the holder of this
Note shall have designated in a written notice delivered to Borrower.


3



--------------------------------------------------------------------------------




Whenever any payment to be made under this Note is due on a day that is not a
Business Day, payment shall be made on the next succeeding Business Day and the
extension of time shall be included in the computation of interest.
8.Late Fee. If any monthly payment due under this Note is not received by Lender
within ten (10) calendar days after its due date, Borrower shall pay to Lender a
late charge in respect of that payment, in the amount of 5.0% of the overdue
portion of that payment not received.
9.Costs. If this Note or any payment hereunder or in any other Loan Document is
not paid when due, whether at maturity or by acceleration, Borrower promises to
pay all reasonable costs and expenses of collection and enforcement (including,
but not limited to, reasonable and documented attorneys' fees), and all
reasonable expenses incurred in connection with the protection or realization of
the collateral or enforcement of any guaranty, incurred by Lender on account of
such collection, whether or not suit is filed hereon.
10.Acceleration; Waiver. If an Event of Default, as defined in the Loan
Agreement, shall occur and be continuing, then, and in any such event, Lender
shall have the option to declare the unpaid principal sum of this Note, together
with all interest accrued thereon, and all fees, charges and other sums payable
under the Loan Documents, to be immediately due and payable, and such principal
sum and interest, and all such fees, charges and other sums, shall thereupon
become and be due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived, and, upon such maturity, by
acceleration or otherwise, the unpaid principal balance, all accrued but unpaid
interest, and all such fees, charges and other sums, shall thereafter bear
interest until fully paid at the Default Rate. Failure to exercise this option
shall not constitute a waiver of the right to exercise the same in the event of
the same or any subsequent default.
11.Reasonableness of Default Charges. Borrower acknowledges that nonpayment of
any monthly payment when due and nonpayment at maturity (whether or not
resulting from acceleration due to an Event of Default under the Loan Documents)
will result in damages to the holder of this Note by reason of the additional
expenses incurred in servicing the indebtedness evidenced by this Note and/or by
reason of the loss to the holder of the use of the money due and frustration to
the holder in meeting its other commitments. Borrower also acknowledges and
agrees that the occurrence of any other Event of Default under the Loan
Documents will result in damages to the holder by reason of the detriment caused
thereby. Borrower further acknowledges that it is and will be extremely
difficult and impracticable to ascertain the extent of such damages caused by
nonpayment of any sums when due or resulting from any other event of default
under the Loan Documents. Borrower and the holder agree that a reasonable
estimate of such damages must be based in part upon the duration of the default
and that the late charge specified above with respect to delinquent monthly
payments and the Default Rate of interest prescribed above with respect to the
amount due and payable after maturity or acceleration or any other Event of
Default under the Loan Documents would not unreasonably compensate the holder
for such damages.
12.Notices. Any notices or consents required or permitted by this Note shall be
in writing and shall be deemed delivered if delivered in person or if sent by
certified mail, postage prepaid, return receipt requested, unless such address
is changed by written notice hereunder:


4



--------------------------------------------------------------------------------




BORROWER:
Par Pacific Hawaii Property Company, LLC
 
825 Town & Country Lane, Suite 1500
 
Houston, Texas 77024
 
Attention: William Monteleone
 
 
LENDER:
Bank of Hawaii
 
Corporate Banking Division #297
 
P.O. Box 2900
 
Honolulu, Hawaii 96846
 
Attention: Agatha Viernes‑LeGros

The addresses may be changed from time to time by the addressee by serving
notice as heretofore provided. Service of such notice or demand shall be deemed
complete on the date of actual delivery as shown by the addressee’s registry or
certification receipt or at the expiration of the second day after the date of
mailing, whichever is earlier in time
13.Severable. If any provision of this Note shall be held invalid or
unenforceable, such invalidity or enforceability shall not affect any other
provision hereof.
14.Paragraph Headings. The headings of the paragraphs herein are for convenience
and reference only and shall not be considered as defining or limiting in any
way the scope or intent of any provision of this Note.
15.Waiver of Jury Trial. Borrower and, by its acceptance of this Note, Lender
hereby waive their respective rights to a trial before a jury in connection with
any dispute, proceeding or claim arising out of, or in any way related to, the
Loan, this Note, or any of the other Loan Documents.
16.Maximum Interest Rate. All agreements between Borrower and Lender are
expressly limited so that in no contingency or event whatsoever, whether by
reason of advancement of the proceeds hereof, acceleration of the maturity of
the unpaid principal balance hereof or otherwise, shall the amount paid or
agreed to be paid to Lender for the use, forbearance or detention of the money
to be advanced hereunder exceed the highest lawful rate permissible under any
law which a court of competent jurisdiction may deem applicable hereto. If, for
any reason whatsoever, performance, when due, of any provision of this Note or
any Loan Document would result in exceeding the highest lawful rate of interest
which a court of competent jurisdiction may deem applicable hereto, then ipso
facto, the interest rate hereunder shall be reduced to such highest lawful rate.
If, notwithstanding the foregoing limitations, any excess interest shall at the
maturity of this Note be determined to have been received, the same shall be
deemed to have been held as additional security. The foregoing provisions shall
never be suspended or waived and shall control every other provision of all
agreements between Lender and Borrower.
17.No Waiver by Lender. No single or partial release of any right, remedy, or
power hereunder, or under any Loan Document, shall preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power. Lender
shall at all times have the right to proceed against any portion of the security
for this Note in such order and manner as Lender may deem fit, without waiving
any right, remedy, or power with respect to any other security. No delays or
omission on the part of Lender in exercising any right, remedy, or power
hereunder shall operate as a waiver of such right, remedy, or power or of any
other right, remedy, or power under this Note.


5



--------------------------------------------------------------------------------




18.Definitions. As used in this Note:
(a)    “Base Rate” means the primary index rate established from time to time in
good faith by Lender in the ordinary course of its business and with due
consideration of the money market, and published by intrabank circular letters
or memoranda for the guidance of its loan officers in pricing all of its loans
which float with the Base Rate. A change in the Base Rate shall take effect on
the date upon which a change in the Base Rate is announced, with or without
notice to Borrower.
(b)    “Business Day” means any day on which the main branch of Lender in
Honolulu is open for business.
(c)    “Closing Date” means the Closing Date as defined in the Loan Agreement.
(d)    “Default Rate” means interest at a floating rate of four percentage
points (4.00%) above the rate that would otherwise be in effect under the Note,
whichever is greater at any time.
(e)    “Interest Period” means a period of one (1) month, beginning on the first
day of the calendar month and ending on the last day of that month; provided,
however, that the first Interest Period under this Note shall begin on the date
that any Loan proceeds are disbursed and end on the last day of the month in
which the disbursement is made, and the LIBOR for that first Interest Period
shall still be based on a one month Interest Period. No Interest Period shall
extend beyond the Maturity Date.
(f)    “LIBOR” shall be used as an index only and means the reserve-adjusted
index rate of interest per annum for the Interest Period, rounded to the nearest
four decimal places, at which U.S. dollar deposits in immediately available
funds are offered to major banks in the London interbank market at 11:00 a.m.
New York time two Business Days prior to the first day of the Interest Period.
Lender shall establish LIBOR for each Interest Period based on offered rates as
reported by reporting services generally used by Lender. Rates are quoted based
on both the Interest Period and the outstanding principal amount of the Loan.
Such rate shall incorporate the following adjustment for any reserve
requirements relative to dollar deposits, placed on Lender by any regulatory
body:
LIBOR (Unadjusted)
LIBOR (Reserve Adjusted) = (100% - LIBOR Reserve Requirement)



Lender’s determination of LIBOR shall be binding and conclusive upon Borrower
absent manifest error.
(g)    “LIBOR Reserve Requirement” means the then maximum effective rate per
annum for the Interest Period (expressed as a percentage), as determined solely
by Lender, of reserve requirements imposed by any regulatory body (such as those
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System) on eurocurrency liabilities of U.S. banks having a term to maturity
equal to the applicable Interest Period; and as adjusted by Lender for changes
or scheduled changes in such percentage during the applicable Interest Period.
(h)    “Loan” means the $45,000,000.00 loan evidenced by this Note.
(i)    “Loan Documents” means this Note, the Loan Agreement, any and all
documents which evidence or secure the Loan, including any amendments and
modifications of those documents.


6



--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]






7



--------------------------------------------------------------------------------





PAR PACIFIC HAWAII PROPERTY COMPANY, LLC, a Delaware limited liability company
 
 
By:
/s/ Suneel Mandava
Name: Suneel Mandava
Its: Vice President and Treasurer
"Borrower"












